Citation Nr: 0011052	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  96-37 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for a lipoma of the 
left thigh.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to 
September 1982.  

This matter arose from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran filed a timely appeal and the case was referred to 
the Board for resolution.  In March 1999, the Board remanded 
the case back to the RO for additional development.  The 
requested development having been completed to the extent 
possible, the case has been returned to the Board for further 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's lipoma of the left thigh is objectively 
shown to be productive of not more than slight, if any, 
impairment of Muscle Group XIV, but no functional limitation 
due to pain, and does not manifest exfoliation, exudation, or 
itching involving an exposed surface or extensive area.

3.  Any residual scarring on the veteran's left thigh is not 
shown to be poorly nourished with repeated ulceration, tender 
and painful on objective demonstration, or produce any 
functional impairment.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's lipoma of the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-
4.14, Diagnostic Code 7819 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
his own behalf.  In addition, the Board observes that 
pursuant to his request, the veteran was scheduled to attend 
personal hearings before a Hearing Officer at the RO in 
November 1996 and in January 1997.  The veteran failed to 
report to these hearings.  

Further, in its March 1999 Remand Order, the Board noted that 
the veteran's representative had pointed out that the veteran 
had undergone medical treatment for his service-connected 
disability since the time of his last VA rating examination, 
and that he should be afforded an additional rating 
examination to obtain a current assessment of the veteran's 
disability picture.  Accordingly, the Board directed that the 
veteran be afforded an additional rating examination to 
properly evaluate his service-connected disability.  Pursuant 
to the Board's request, the veteran was scheduled to undergo 
rating examinations on two separate occasions, in May and 
June 1999, but failed to report to either examination without 
explanation.  Evidence that could have had an effect on the 
outcome of his appeal was therefore not obtained.  In any 
event, the Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In addition, where 
entitlement to service connection is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and functional loss with respect to all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Under DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995), the Board, in addition to applying the 
schedular criteria, may consider granting a higher evaluation 
in certain cases in which functional loss due to pain is 
demonstrated.  

The record shows that service connection for what was 
initially characterized as a muscle hernia of the left 
lateral thigh was granted by a rating decision of August 
1992.  A noncompensable evaluation was assigned, effective 
from June 15, 1992.  In a March 1992 rating decision, the 
veteran's service-connected disability was recharacterized as 
a lipoma of the left thigh, and the noncompensable rating was 
continued.  In July 1995, the veteran filed a claim for an 
increased rating, contending, in substance, that his service-
connected lipoma of the left thigh had increased in severity.  
His claim was denied by a February 1996 rating decision, and 
this appeal followed.  

Pursuant to his claim for an increased rating, the veteran 
underwent a VA rating examination in October 1995.  The 
report of that examination shows that the veteran complained 
of experiencing pain in his left lateral thigh that he 
indicated had become progressively worse over time.  At the 
time of the examination, the veteran indicated that he was a 
truck driver, and that his service-connected lipoma of the 
left thigh created difficulty in shifting gears, climbing 
into and out of the truck, and in loading cargo.  On 
examination, the veteran was found to have a 5-centimeter 
(cm) X 3-cm mass on the left lateral thigh, approximately at 
the mid thigh position.  The mass was only apparent when the 
veteran's thigh muscle was flexed.  There was no erythema or 
ecchymoses in that area, and no warmth was appreciated in the 
surrounding tissue.  There were no scars or adhesions.  Deep 
tendon reflexes were normal in the lower extremities.  There 
was some muscle atrophy on the anterior thigh noted, but no 
muscles were penetrated.  At the time, some pain was 
appreciated with unspecified loss of muscle strength.  The 
examiner concluded with a diagnosis of mass on the left 
lateral thigh of unknown etiology.  A CT scan of the affected 
area revealed a "7 x 3 x 2-cm strip of fatty tissue in the 
lateral aspect of the lower half of the left thigh."  An MRI 
examination was also conducted, which revealed a soft-tissue 
mass of fat signal characteristics in the left lateral aspect 
of the distal left thigh.  There did not appear to be any 
invasion of the surrounding skeletal muscle tissue.  The 
veteran was later scheduled to have the mass excised.  

Contemporaneous clinical treatment records dating from 
October 1995 through July 1998 show the veteran's lipoma was 
excised in February 1996, and that test results showed the 
lipoma to be benign in nature.  A post-operative summary 
dated in April 1996 indicated that following excision of the 
lipoma or lipomas, the veteran was noted to have a continuing 
seroma in that area which was not resolving.  The treatment 
summary indicated that multiple aspirations were required in 
addition to replacing a drain at the incision site.  A 
subsequent treatment note dated later in April 1996 showed 
that the seroma had diminished significantly, the site was 
not infected, and that the drain was being discontinued.  In 
July and August 1996, the veteran complained of experiencing 
pain posterolateral to the incision, and was noted to have 
what was characterized as a "Baker" cyst in the area of his 
left knee.  However, there was no medical opinion suggesting 
that such was related to his service-connected lipoma.  

By letter of January 1997, the veteran advised that he was 
scheduled to undergo further treatment for his service-
connected lipoma on the right thigh in February 1997.  
However, a treatment note dated in January 1997 indicates 
that the veteran failed to report for treatment for a cyst in 
the patellar region of his left knee.  There was no mention 
of continued treatment for the service-connected lipoma of 
his left thigh.  The veteran was rescheduled to undergo 
treatment including an orthopedic consult in March 1997, but 
the records do not indicate whether he reported for this 
treatment.  MRI findings dated in January 1997 were 
suggestive of a posterior medial horn meniscal tear.  There 
was no evidence of any functional limitation due to the 
veteran's service-connected lipoma of the left thigh.  
Subsequent treatment records dating to approximately July 
1998 show that the veteran underwent treatment for a variety 
of physical problems in addition to depression, but do not 
show any further treatment for his service-connected lipoma 
of the left thigh.  A record dated in April 1997 refers to 
the scheduling of arthroscopic surgery on his left knee to 
repair a meniscal tear, but his lipoma was not discussed.  
There was no further mention of the service-connected lipoma 
in the clinical treatment records dated after August 1996.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5314 (1999), Muscle 
Group XIV is noted to encompass extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of the fascia lata and iliotibial support of the 
body, acting with hamstrings in synchronizing the hip and 
knee.  Diagnostic Code 5314 also encompasses the anterior 
thigh group, including the sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and the tensor 
vaginae femoris.  A noncompensable evaluation is contemplated 
for slight functional impairment involving Muscle Group XIV.  
A 10 percent evaluation is contemplated for moderate 
impairment, a 30 percent evaluation is warranted for 
moderately severe impairment, and a 40 percent evaluation, 
the highest available under Diagnostic Code 5314, is 
contemplated for severe impairment.  Id.  

Benign new growths involving the skin are evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7819 (1999).  Under that 
Diagnostic Code such growths are to be rated as scars or as 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  
Under Diagnostic Code 7806, a noncompensable evaluation is 
contemplated upon a showing of slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent evaluation is contemplated for eczema 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  Upon a showing of 
exudation or constant itching, extensive lesions, or marked 
disfigurement, assignment of a 30 percent evaluation is 
warranted.  Assignment of a 50 percent evaluation, the 
highest available under Diagnostic Code 7806, is contemplated 
for ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations, or exceptional 
repugnancy.  Id.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (1999), a 10 
percent evaluation is assigned where there is evidence of 
scars which are poorly nourished with repeated ulceration.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999), a 10 
percent evaluation is assigned where there is evidence of a 
tender and painful scar on objective demonstration.  Under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999), other scars 
are to be rated by the limitation of the body part affected.  

The Board has evaluated the above-discussed evidence, and 
concludes that the currently assigned noncompensable 
evaluation is appropriate, and that the preponderance of the 
evidence is against assignment of a compensable evaluation 
under any diagnostic code.  The evidence shows that the 
veteran underwent excision of a lipoma or lipomas in February 
1996.  Following the excision, he complained of pain and 
recurrence of seroma.  By late April 1996, the seroma was 
noted to have been resolving, and the drain was discontinued.  
In August 1996, the veteran was noted to complain of 
experiencing pain in the approximate area of the incision, 
but his major problem at that point involved what was thought 
to be a "Baker's" cyst at the left patella.  However, the 
pain was later found to involve a torn meniscus.  

In any event, MRI and CT scan results failed to show that the 
veteran's service-connected lipoma(s) involved any muscle 
tissue, and were not shown to have resulted in more than 
slight impairment of function of the veteran's left thigh or 
leg, if any.  Therefore, the Board finds that under 
Diagnostic Code 5314, under the available evidence, the 
veteran's demonstrated symptomatology is not shown to warrant 
assignment of a compensable evaluation.  

In addition, while the Board recognizes that the veteran's 
post-surgical scar at the incision site was noted to be 
painful from approximately February through August 1996, 
there is no indication of treatment or complaints involving 
the incision site after August 1996.  There have been no 
reported recurrences of what was found to be a benign lipoma 
or lipoma after April 1996.  Therefore, the Board finds that 
under Diagnostic Codes 7805 and 7819, assignment of a 
compensable evaluation is not warranted.  At most, the 
available evidence discloses that the veteran has 
symptomatology most consistent with slight, if any 
exfoliation, exudation, or itching in a nonexposed or small 
area of his thigh.  Therefore, the Board finds that the 
veteran's symptoms warrant assignment of a noncompensable 
evaluation under Diagnostic Code 7806.  Further, as the 
veteran's service-connected lipomas of the left thigh are not 
objectively shown to involve functional limitations or 
impairment due to pain, a compensable rating is not for 
consideration under 38 C.F.R. §§ 4.40 or 4.45.  See DeLuca, 
supra.  

The Board emphasizes that pursuant to observations made by 
the veteran's service representative, the case was remanded 
to the RO in order that the veteran could be scheduled to 
undergo an additional rating examination to properly assess 
the overall functional impairment and the overall extent of 
his service-connected disability.  However, despite having 
been scheduled to undergo examinations on two separate 
occasions, the veteran failed to report to either examination 
without offering any explanation.  Therefore, evidence which 
may have been helpful to his claim or otherwise supportive of 
his contentions could not be developed.  

With respect to the veteran's failure to report to his 
scheduled examinations or to offer any explanation as to why 
he would not report, the Board notes that the VA's duty to 
assist a claimant is not a one-way street.  The veteran also 
has the obligation to assist in the adjudication of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to help him develop 
evidence in support of his claim.  Such cooperation 
necessarily entails reporting to scheduled rating 
examinations.  Otherwise, the veteran should be prepared to 
offer some sort of explanation as to why such cooperation was 
not possible.  See generally Olson v. Principi, 3 Vet. App. 
480 (1992); see also 38 C.F.R. § 3.321 (1999).  In this case, 
the veteran had apparently been in contact with his service 
representative following the issuance of the Board's Remand 
Order in March 1999.  In any event, absent any evidence of 
record supportive of the veteran's claim, his appeal must be 
denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) have been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
carefully considered the evidence presented, and finds that 
there is no showing that the disability under consideration, 
a lipoma or lipomas of the left thigh have caused marked 
interference with employment, have necessitated frequent 
periods of hospitalization, or otherwise render impracticable 
the application of the regular schedular standards.  At the 
time of the last rating examination, the veteran indicated 
that he was employed as a truck driver, and that while his 
lipoma caused some discomfort, it was not shown to have 
rendered him incapable of performing his duties as a truck 
driver.  The Board finds that there is no evidence of record 
to show that the veteran is incapable of obtaining or 
retaining gainful employment as a result of his service-
connected lipoma(s) of the left thigh.  Therefore, in the 
absence of an unusual disability picture, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for entitlement to a compensable evaluation for 
a lipoma of the left thigh is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
(1990).  Should the veteran's disability picture change, he 
may apply at any time for an increase in his assigned 
disability rating.  See 38 C.F.R. § 4.1.  At present, 
however, the Board finds no basis upon which to grant an 
increased rating for the veteran's lipoma of the left thigh.  


ORDER

A compensable evaluation for a lipoma of the left thigh is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


